DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The applicants filed a new claim 21.
The claim recite that the silica in the deposit comprises quartz silica.
Such is not supported by the original disclosure.
The original disclosure is silent regarding quartz deposits.
The applicants allege that paragraph [0084] of the specification supports the new claim.
This is not persuasive.
While, the referenced paragraph recites the deposits containing quartz silica, the referenced deposits do not correspond to the deposits recited by claim 1.
The referenced paragraph does not support the recitation of the deposits having the composition recited by claim 1 wherein the silica is quartz silica.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 8-14, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Ruiz et al (US 2002/0129837), Brooks et al (US 2018/0355492), Tibbetts eta l (US 2018/0094538) and Abstract of KZ 20254A in view of any one of Thomson (US 2009/0176689) and Batton et al (US 2016/0060576).
Ruiz et al, Brooks et al and Abstract of KZ 20254A teach that it was known to remove deposits from turbine by contacting the deposits (such as silica, oxide and other deposits) with compositions including acids such as HF. The compositions are introduced in water containing streams, including stream carrying steam. See entire documents, especially [0004-17], [0021-25], [0062-67] of Ruiz et al, [0023-27], [0032] of Brtooks et al and the entire Abstract of KZ 
Brooks et al teach the use of HF, sulfuric, hydrochloric acids.
Tibbets et al teach that it was known that the turbine deposits include the deposits (such as silica, oxide and other deposits) and teach removing the deposits by contacting them with an acid cleaning composition including (citric acid and other acids) introduced as a water containing stream into the stream of the turbine. See at least [007-11], 22, [0032-42], [0045-62].
The discussed documents do not exclude the application of their method to any specific turbine deposits.
The discussed documents are concerned about preventing corrosion and the damage to the turbine components.
The documents discussed above do not specifically teach the use of a composition comprising tetrafluoroboric acid and urea component for cleaning turbines.
On the other hand, Tomson teaches that it was known to remove the oxide, silicates and other deposits with the composition comprising tetrafluoroboric acid and urea. Tomson teaches such as an alternative to HF, hydrochloric, sulfuric and citric acid cleaning, which is beneficial in many aspects, such removing of the deposits, reducing corrosion and reducing health hazard.
Tomson teaches the use of the compositions as claimed. Tomson teaches the mole ration as claimed. Tomson teaches a composition comprising a surfactant 
Further, Batton et al also teach that it was known to remove silicate based deposits with a composition comprising tetrafluoroboric acid and urea and teach benefits of such. Batton et al also teach that the composition removes amorfous silica and complex silicates. Batton et al teach the use of the compositions as claimed. Batton et al teach the mole ration as claimed. Batton et al teach a composition comprising a surfactant as claimed. Batton et al teach a composition comprising a corrosion inhibitor and a solvent. See entire document, especially [0001-3], [0027-54], Examples.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize compositions suggested by Tomson and Batton et al for cleaning turbines instead of acid compositions in the methods of Ruiz et al, Brooks et al, Tibbets et al and Abstract of KZ 20254A in order to remove any deposits present (including deposits such as silica, oxide and other deposits) and to obtain benefits disclosed by Tomson and Batton et al, in order to prevent corrosion and to prevent health hazard. It would have been obvious to an ordinary artisan at the time the invention was filed to extend such method to remove any silica and oxide based deposits, since the applied documents do not exclude the application of their methods to any specific turbine deposits.
.

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.
The applicants amended the claims to recite that the composition of deposits.
The applicants also amended the claims to recite adding the composition to a stream carrying steam.
The applicants allege that none of the primary documents teach adding the composition to a stream carrying steam.
This is not persuasive.
First, the Abstract of KZ 20254A specifically teach the stream steam.
Second, Ruiz et al, Brooks et al and Tibbets et al teach application of the compositions with a water stream at the temperatures 90-95C, which will inherently carry some steam.
Please, note that the claims do not exclude such.
Moreover, claim 3 even requires adding the composition to a wash water stream and contacting the deposits with the composition and the wash water stream.



This is again not found persuasive.
The applied documents do not restrict the use of the method to exclude any specific deposits.
The deposits recited by the claims are mostly silica (up to 95%) and oxide (up to 20%) deposits.
The claim do not even require the removal of the sulfur.
The claims merely require “removing at least a portion of the deposit”.
The removal of any part of any constituent of the deposit (such as silica, oxide, etc.) will meet such requirement.
The Office has shown that it would have been obvious to clean the silica, oxide and other deposits from the turbines with the composition as claimed.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize compositions suggested by Tomson and Batton et al for cleaning turbines instead of acid compositions in the methods of Ruiz et al, Brooks et al, Tibbets et al and Abstract of KZ 20254A in order to remove any deposits present (including deposits such as silica, oxide and other deposits) and to obtain benefits disclosed by Tomson and Batton et al, in order to prevent corrosion and to prevent health hazard. It would have been obvious to an ordinary artisan at the time the invention was filed to extend such method to remove any silica and oxide based deposits, including the deposits comprising minor amounts of sulfur 
With respect to new claim 21 the applicants allege that quartz is insoluble compare with other silica.
The applicants provided no evidence to support their allegation.
In contrast to the applicants unsupported allegation, an ordinary skill in the art would reasonably expect that the composition dissolving/reacting with any silica will dissolve/react with any silica (including quartz) at least to some extent due to the same chemical composition of silica.
Further, the claim do not require any speed or extent of the reaction/dissolution.
Further, the claim merely require to comprise unspecified amount of quartz silica.
Further, the claim do not even require removal of the quartz part of silica. The claim merely requires removal of at least a portion of the deposit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711